[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 278 
October 3, 1944.
The Court is satisfied, from a careful study of the questions presented by this appeal, that Judge Bellinger correctly disposed of all issues involved in the case. The decree of the Circuit Court, the order refusing a new trial, and the order confirming the survey and plat of the boundary line, set forth fully the history of the litigation. We are in accord with the reasoning and conclusions of Judge Bellinger in his decree and orders, and affirm the judgment of the lower Court.
Judgment affirmed.
MR. CHIEF JUSTICE BAKER and MESSRS. ASSOCIATE JUSTICES FISHBURNE, STUKES, TAYLOR, and OXNER concur. *Page 297